DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 5, 6, 8, 10, 11, 13-15, 19 and 20.  No claims have been added or canceled.  Thus, claims 1-20 remain pending in this application of which claims 8-20 have been withdrawn from consideration.  Applicant is requested to cancel non-elected claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 03 January 2022 with respect to
objection to claims 1-7,
rejection of claim 1 under U.S.C. § 112(a),
rejections of claims 1-7 under U.S.C. § 112(b),
rejection to claims 1-7 under U.S.C. § 101, 
rejections of claims 1-7 under 35 U.S.C. § 103 as being unpatentable over Gervais et al (US Pub. 20150262183 A1) in view of Grassadonia (US Pub. No. 20180005229 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to and arguments regarding claim 1 to overcome 35 U.S.C. § 112(a) rejection.  However, amendments are effective.  Accordingly, Examiner maintains rejection.  
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.  
Examiner acknowledges amendments to claims to overcome 35 U.S.C. § 101 rejection.   Although the amendments are not effective, Examiner has decided to withdraw the rejection of claim 7.  See revised rejections below.
Applicant's arguments filed with respect to claims 1-7 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new grounds of rejection under § 112(b).
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Claim 1-7 are objected to because much of the claim language appears to be awkward.  For example:
Regarding claims 2 and 5, the representative limitation of claim 2 “wherein the preauthorization is received in association with a verification process that authenticates that the user provided the preauthorization” does not clearly claim “receiving preauthorization in association with a verification process” or “authenticating a user” (emphasis added).  As claimed, the limitation merely indicates non-functional descriptive material which does not further limit the claim.
Regarding claim 4, the term “the method comprises” should be written “the method further comprises”.
Regarding claim 4, in the limitation:
wherein, based on the status of the transaction account satisfying the threshold, the account transaction is automatically executed using resources associated with the transaction account;

“The method of claim 1, further comprising:
determining that a status of the transaction account satisfies a threshold for performing the transaction,
automatically executing the account transaction using resources associated with the transaction account.”
If the Applicant wishes to claim a method, he should use words similar to: 
“A method for preventing an occurrence of a missed transaction associated with merchant accounts of the user, the method comprising:
receiving, by a device, a preauthorization for a transaction account of a user;
monitoring, by the device,  based on the preauthorization, a transaction log of the transaction account;
identifying, by the device, a transaction pattern associated with a merchant account;
(other method steps)”
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system for preventing an occurrence of a missed transaction associated with merchant accounts of the user, the system comprising:
     one or more memories; and
     one or more processors, communicatively coupled to the one or more memories,
     the system configured to:
receiving a preauthorization for a transaction account of a user;
monitoring  based on the preauthorization, a transaction log of the transaction account;
identifying a transaction pattern associated with a merchant account;
(other method steps)”

a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, perform the method steps of: 
receiving a preauthorization for a transaction account of a user;
monitoring  based on the preauthorization, a transaction log of the transaction account;
identifying a transaction pattern associated with a merchant account;
… (other method steps)”	

Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an algorithm which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, in the limitation:
identifying, by the device, a transaction pattern associated with a merchant account,wherein the transaction pattern is identified based on a plurality of historical transactions identified in the transaction log being associated with the merchant account;
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, in the limitations:
receiving, by a device, a preauthorization that enables configuration of level of access for accessing information associated with a transaction account of a user;
and:
receiving, by the device, access information that enables the device to be configured to  monitor online activity associated with the user and the merchant account;
the term “enables” as in” "that enables configuration”  and “that enables the device to be configured” is a relative term which renders the claim indefinite.  The term "enables" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
that enables configuration  …"  and “that enables the device to be configured …” will be interpreted to be not further limiting.  Appropriate correction is required.
Regarding claims 1, the limitation:
receiving, by the device and based on the access information, the monitored online activity;
is vague and indefinite in that it is not clear how receiving data is based on something.  Perhaps the Applicant means to convey a conditional limitation such as “receiving data when access is allowed”.  However, this is not specifically recited.
Regarding claim 3, the term "most recent" is a relative term which renders the claim indefinite.  The term “most recent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purposes of examination, the term “most recent” will be interpreted to be not further limiting.  Appropriate correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-7 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to a method for paying a transaction, which is a judicial exception of a fundamental business practice and a method of organizing human activity. 
Claim 1 recites, in part, a system for performing the steps of:
receiving a preauthorization;
monitoring based on the preauthorization, a transaction log of the transaction account;
identifying a transaction pattern associated with a merchant account,wherein the transaction pattern is identified based on a plurality of historical transactions identified in the transaction log being associated with the merchant account;
receiving access information
receiving based on the access information, the “activity”;
determining, based on the “activity”,  and based on the transaction pattern, that a historical transaction of the plurality of historical transactions is not assigned to automatic execute
determining that an upcoming transaction associated with the historical transaction is not scheduled; and
causing based on determining that the historical transaction is not assigned to automatically execute, and based on determining that the upcoming transaction is not scheduled, an account transaction associated with the upcoming transaction to be automatically executed before a transaction period, associated with the merchant account expires;
 judicial exception of the fundamental business practice.
Limitations such as:
that enables configuration of level of access for accessing information associated with a transaction account of a user; and
that enables the device to be configured to monitor online activity associated with the user and the merchant account;
are merely a description of data and do not impose any meaningful limits on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
receiving “data”, by a device;
monitoring “a database”, by the device;
Identifying, determining and causing, by the device …, and
configuring the device to have limited access to the transaction account, and
monitoring online activity
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-6 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the Step 2B - Mayo Test) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US Pub. 20150262183 A1) in view of Grassadonia (US Pub. No. 20180005229 A1).
Regarding claim 1, Gervais teaches methods and system for providing automated transaction assistance [0006]. The system may include detecting an event that triggers an account transfer transaction {Id.].  He teaches:
receiving, by a device, a preauthorization – [0006], [0007], [0023], [0057], [0060] and [0074]that enables configuration of level of access for accessing information associated with a transaction account of a user – (not further limiting),
configuring, based on the preauthorization, the device to have limited access to the transaction account – [0057]
monitoring, by the device and based on the preauthorization, a transaction log of the transaction account – [0064], [0066] and [0067];
identifying, by the device, a transaction pattern associated with a merchant account, wherein the transaction pattern is identified based on a plurality of historical transactions identified in the transaction log being associated with the merchant account – [0082];
receiving, by the device, access information that enables the device to be configured to monitor online activity associated with the user and the merchant account – [0064] and [0066]-[0069];
receiving, by the device and based on the access information, the monitored online activity - [0066]-[0069];
determining, by the device, based on the monitored online activity, and based on the transaction pattern, that a historical transaction of the plurality of historical transactions is not assigned to automatically execute – [0082]; and
causing, by the device, based on determining that the historical transaction is not assigned to automatically execute, and based on determining that the upcoming transaction is not scheduled, an account transaction associated with the upcoming transaction to be automatically executed before a transaction period associated with the merchant account expires – [0096], [0098] and [0100].
Gervais does not explicitly disclose:
determining, by the device, that an upcoming transaction associated with the historical transaction is not scheduled.
However, Grassadonia teaches a system that give users automated notifications and tracking of events affecting their bank accounts, such as by predicting how transactions will affect the balance [0020]. This prediction can be presented on a user interface to provide users with information more efficiently and enable tracking of account activity.  The system can predict a balance, display the predicted balance on this user interface, and update the user interface unscheduled transactions [Id.].  He teaches using messages that can appear in the conversational view include reminders to pay bills, notifications that there are insufficient funds to satisfy a recurring payment, or that there will be insufficient funds to satisfy a recurring payment based on a predicted balance [0062].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include reminders to pay bills for both scheduled and unscheduled transactions as taught by Grassadonia in order to provide users with information to enable tracking of account activity - Grassadonia [0020].
Regarding claim 2, Gervais teaches the preauthorization as being received in association with a verification process that authenticates that the user provided the preauthorization [0099].
Regarding claim 3, Gervais does not explicitly disclose the historical transaction as corresponding to a most recent [sic] historical transaction of the plurality of historical transactions.
However, Grassadonia teaches a user interface showing status updates that can reflect scheduled transactions and other recent transactions [0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include status updates for recent transactions as taught by Grassadonia because it automates the system.
Regarding claim 4, Gervais teaches, before causing the account transaction to be automatically executed:
determining that a status of the transaction account satisfies a threshold for performing the transaction – [0045], and [0063],wherein, based on the status of the transaction account satisfying the threshold, the [Id.].
Regarding claim 5, Gervais teaches the transaction period being determined according to the transaction pattern – [0069].
Regarding claim 6, Gervais teaches causing the account transaction to be automatically executed as comprising scheduling an execution of a transaction corresponding to the upcoming transaction – [0032] and [0089].
Regarding claim 7, Gervais teaches sending a notification to a user device of the user to indicate that the transaction has been executed – [0006], [0007], [0008] and [0060].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Watters et al:  “Electronic Crime Detection And Tracking”, (US Pub. No. 20090300589 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692